Citation Nr: 0901252	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran filed a notice of disagreement in October 2004 
with the RO's decision regarding his claim for erectile 
dysfunction.  The RO issued a corresponding statement of the 
case.  When the veteran filed his substantive appeal in July 
2005 he did not appeal the decision regarding his claim for 
erectile dysfunction, and therefore that claim is not before 
the Board.

The veteran testified before the undersigned Veterans Law 
Judge in November 2008 Travel Board hearing.  The transcript 
of this proceeding is contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The veteran contends that he suffers from PTSD as a result of 
events that happened during active service in Vietnam.  The 
veteran has detailed several stressors, but only one provides 
sufficient information to permit an attempt at verification.  
Specifically, the veteran reports witnessing a Sgt. Robertson 
from Texas shoot soldier Johnson (from Mobile Alabama) in the 
tent the veteran shared with Johnson.  The veteran has 
clarified that this incident occurred toward the second half 
of his Vietnam tour, as he was held over for Sgt. Robertson's 
court martial.  He stated that Sgt. Robertson ultimately 
pleaded guilty.  The record reveals the veteran served in 
Vietnam from May 1971 to February 1972.  The veteran 
testified that he was unsure of the date, but that it was 
probably during September, October, or November 1971.  He 
subsequently stated it could have been July, August, or 
September 1971.  The veteran stated that he served with 
Company B, 577th Engineer Battalion (Construction), and that 
Johnson served with him. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to 
attempt to verify the claimed stressor of 
the murder of soldier Johnson (from 
Mobile, Alabama) by Sgt. Robertson (from 
Texas) within the 577th Engineer Battalion 
during October or November 1971 in 
Vietnam, through official sources.  If the 
stressor cannot be verified from the 
records during those months, attempt to 
verify using the months of July, August, 
and September 1971.

2.  Thereafter, if, and only if, an 
alleged stressor has been verified, the 
veteran should be scheduled for a VA 
examination to determine if he has PTSD 
due to the verified service stressor(s).  
The veteran's claims file must be made 
available to and reviewed by the examiner.  
All tests deemed necessary, including 
psychological testing, should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the above has been completed to 
the extent possible, please readjudicate 
the claim. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




